Citation Nr: 1633933	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  13-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.  He had additional service in the Army National Guard of Texas from April 1976 to January 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2009, the Veteran filed his claim seeking entitlement to service connection for bilateral hearing loss.  In February 2010, the RO issued a rating decision denying that claim.  In March 2010, the Veteran submitted a notice of disagreement contesting the RO's decision.  After determining that its denial of service connection for left ear hearing loss was clearly and unmistakably erroneous, the RO issued another rating decision in December 2012.  This rating decision granted service connection for left ear hearing loss.  Therefore, the issue of entitlement to service connection for left ear hearing loss is no longer on appeal before the Board.

In February 2013, the RO issued a statement of the case addressing the issue of entitlement to service connection for right ear hearing loss.  That same month, the Veteran filed a substantive appeal to the Board regarding the issue of entitlement to service connection for right ear hearing loss.  The issue of entitlement to service connection for right ear hearing loss will he addressed in the decision below.


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA purposes.
 

CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations requires VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

In December 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA audiological examination in September 2009.  This examination revealed that the Veteran did not have right ear hearing loss for VA purposes.  The VA examiner based this determination on the Veteran's reported history of in-service and post-service noise exposure as well as the pertinent diagnostic findings from a physical examination of the Veteran.  The Board finds that the September 2009 examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, as the Veteran has not claimed that this examination was inadequate, the Board finds that remanding the issue on appeal for further development is unnecessary.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is seeking entitlement to service connection for right ear hearing loss which he contends resulted from noise exposure while performing duties as an Indirect Fire Infantryman in the United States Army.  The nature of the Veteran's duties was such that hazardous noise exposure in service is conceded.  Repeated hearing tests and audiograms conducted during active duty service and Reserve service show that the Veteran's right ear hearing acuity was within normal limits.  See 38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in September 2009.  During that examination, he reported that he has lived with hearing loss since 1974.  He also indicated that he is "hard of hearing."  He reported that his military duties involved firing a weapon and that he did not wear any hearing protection.  Regarding post-service noise exposure, the Veteran indicated that he was a United States Post Office clerk for 33 years and did not wear any hearing protection; that he participated in hunting and recreational shooting without any hearing protection; that he used power tools without using any hearing protection; that he rode motorcycles and personal watercraft without using any hearing protection; and that he was exposed to loud music without wearing any hearing protection.  

Audiometric testing during the VA examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
25
35

Using the Maryland CNC word list, the VA examiner found that both ears warranted scores of 98 percent for speech discrimination.  Based on these results, the VA examiner concluded that the Veteran had normal hearing sensitivity in his right ear.  See 38 C.F.R. § 3.385.  

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The Board acknowledges that the Veteran was likely exposed to loud noise while serving in the army.  However, right ear hearing loss for VA purposes has not been shown at any time during the appeal period.  During his September 2009 VA examination, the Veteran's audiological measurements for his right ear did not meet VA's criteria for a hearing loss disability under 38 C.F.R. § 3.385.  As there is no current right ear hearing disability for which service connection may be granted, service connection for right ear hearing loss must be denied.  38 C.F.R. § 3.303(d); see Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 323.

In light of the above, the preponderance of the evidence is against service connection for a hearing loss disability in the Veteran's right ear; the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


